Citation Nr: 1215243	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to December 1989 and from March 1990 to December 1990.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, that, in pertinent part, denied the above claims.

The Board notes that in December 2006, the RO received the Veteran's timely filed notice of disagreement as to the issue of service connection for the right knee disability, however, a notice of disagreement as to the denial of the claim for service connection for a left knee disability was never received.  Nonetheless, in February 2008, the RO issued a Statement of the Case addressing both issues, and in her  March 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that she wished to appeal all issues noted on the Statement of the Case.  Both issues were then certified to the Board as being on appeal.  Inasmuch as VA has taken actions to indicate to the Veteran that both issues are on appeal, the Board has jurisdiction to adjudicate the claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order). 

The Veteran presently seeks to reopen a claim of service connection for a right knee disability, last denied in August 1992.  The Veteran did not appeal that decision, and in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The Board is required to address this issue despite the RO's characterizing the issue as one of service connection, on the merits, in the February 
2008 Statement of the Case.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues before the Board are as captioned above.

In March 2012, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with her claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 2012 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In correspondence received by the RO in March 2012, the Veteran's representative raised the issues of entitlement to a total disability rating based upon individual unemployability (TDIU); an increased disability rating for a bilateral foot disability, bilateral varicose veins of the lower extremities, bilateral flat feet, and a skin disability; and service connection for bilateral varicose veins of the upper legs,  posttraumatic stress disorder (PTSD), and sleep apnea.  The issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for right and left knee disabilities, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in August 1992, the RO, in pertinent part, denied the Veteran's claim of service connection for a right knee disability.

2.  Evidence submitted since the August 1992 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, and also raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 1992 RO decision, which denied the Veteran's claim of service connection for a right knee disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.110 (2011).

2.  New and material evidence has been submitted; the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In this decision, the Board is reopening the Veteran's claim for service connection for a right knee disability and remanding the issue for further development.  Because the claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For this reason, no further discussion of VA's duties to notify and assist is required.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Reopening Service Connection Claims

In a rating decision issued in August 1992, the RO, in pertinent part, denied a claim of service connection for a right knee disability on the bases that while service treatment records had shown treatment in January 1981, the condition was said to have resolved and there was no evidence that there were any permanent disabling residuals.  The Veteran was informed of that decision and of her appellate rights in a letter dated August 24, 1992.  She did not appeal the decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Review of the claims file reveals that there was no additional correspondence submitted by the Veteran within one year following the August 1992 rating decision which could have been construed by the RO as a notice of disagreement or as submission of new and material evidence with which to reopen the denied claim.  Thus, there is no indication of record that the August 1992 rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In July 2005, the Veteran filed a new claim for service connection for a right knee disability.  In a March 2006 rating decision, the RO declined to reopen the claim on the basis that new and material was not received.  The Veteran has appealed this decision. 

Once a denial of a claim of service connection has become final, it cannot subsequently be reopened unless new and material evidence has been presented.  38 U.S.C.A. § 5108.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  If new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence received subsequent to a final decision is presumed credible for the purposes of reopening a Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette  v. Brown, 8 Vet. App. 69, 75-76 (1995). 

The evidence of record at the time of the August 1992 RO decision, in pertinent part, consisted of: the Veteran's service treatment records, an April 1992 VA general medical examination report, and the Veteran's claim for service connection.  

As noted above, the Veteran's service treatment records had shown treatment for right knee chondromalacia in January 1981, however, there was no evidence of any subsequent treatment for the right knee.  The April 1992 VA examination report  showed a diagnosis of right knee chondromalacia patella, however, there was no medical nexus linking the diagnosis to the Veteran's period of active service.

The evidence added to the record since the August 1992 RO decision, in pertinent part, consists of: VA outpatient treatment records dated from July 1998 to March 2012 showing intermittent treatment for symptoms associated with degenerative joint disease of the right knee; various written statements from the Veteran; and hearing testimony presented in March 2012.

At the Veteran's hearing, she provided testimony regarding her in-service right knee manifestations, and the continuity of right knee symptoms ever since service.  She added that her current right knee disability was the result of the same incident which resulted in the in-service treatment in January 1981.

The Board finds that new and material evidence has been submitted as it relates to the claimed right knee disability.  As noted, the reason for the prior denial of the right knee disability was that while service treatment records had shown treatment in January 1981, the condition was said to have resolved with no evidence of any permanent disabling residuals.  The evidence received since the August 1992 final rating decision, that includes evidence of continued right knee treatment, and the Veteran's March 2012 hearing testimony of current right knee symptoms and a continuity of symptomatology since service, is new.  Her testimony is also material as it relates to a nexus between the right knee disability and her active service.  The Veteran's lay testimony of personally observed manifestations in service, as well as a continuity of symptomatology since then, is competent as the Veteran is capable of reporting what she observed with regard to her right knee.  Her testimony is also presumed to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Justus, 3 Vet. App. at 513.

Therefore, it is the determination of the Board that new and material evidence has been submitted with regard to the claim for service connection for a right knee disability since the August 1992 RO decision.  Accordingly, the claim is reopened. To that extent only, the claim is allowed.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened. 


REMAND

The Board has found new and material evidence has been presented that is sufficient to reopen the previously denied claim of service connection for a right knee disability.  However, additional development is required prior to adjudication of this issue, as well as the issue of service connection for a left knee disability, on the merits.  The VCAA makes clear that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Such assistance includes obtaining an examination and medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Under the circumstances, the Board finds that this assistance is necessary in order to ensure a complete record upon which to decide the Veteran's claims.  See 38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c). 

With regard to the issue of service connection for a right knee disability, the Veteran's service treatment records show that in January 1981, she was treated for chondromalacia patella of the right knee.  Following service in April 1992, she was also diagnosed with chondromalacia of the right knee.  Thereafter, VA outpatient treatment records dated from July 1998 to March 2012 show intermittent treatment for symptoms associated with degenerative joint disease of the right knee.  During her March 2012 hearing, she testified that she injured her right knee in service and had experienced ongoing symptoms associated thereto ever since service.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran had been scheduled to appear for a VA examination of the right knee on May 24, 2011, however, she failed to appear as scheduled.  A review of the claims file reveals that on that date, she was at the VA Medical Center undergoing a pre-surgical consultation for an unrelated disability.  As such, the Board finds that the Veteran had good cause for not appearing at the scheduled VA right knee examination.  Nevertheless, VA's duty to obtain an examination as to the etiology of any current right knee disability has been triggered, and an examination is needed to obtain a medical opinion as to the relationship of the current right knee disability to active service. 

As to the claim of service connection for a left knee disability, the Veteran has asserted that she did not injure her left knee in service, but that her left knee symptoms are etiologically related to her right knee disability.  As noted above, service connection is available on a secondary basis for a disability that is proximately due to or the result of a service-connected disability.  While service connection is not currently in effect for the Veteran's asserted right knee disability, as this matter is being remanded for a VA examination, and as the issues are potentially inextricably intertwined, the Board finds that the Veteran's left knee must also be examined so that an opinion may be provided as to whether a current left knee disability exists and whether it was either (a) caused by or (b) aggravated by the right knee disability.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439; see also Harris v. Derwinski, 1 Vet. App. 180 (1991). 

As this matter is being remanded for the reasons set forth above, any ongoing VA medical treatment records shall also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain copies of all VA treatment records of the Veteran for treatment of her right and left knees dating from March 2012 to the present, and associate them with the claims file. 

2.  The RO/AMC shall schedule the Veteran for appropriate VA examinations to determine the precise nature and etiology of her asserted right and left knee disabilities.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner.  All studies deemed appropriate by the examiner shall be performed, and all findings reported in detail. 

For any right and left knee disability found to be present, the examiner shall opine as to whether such disorder is at least as likely as not related to or had its onset during active service, to include the January 1981 treatment for chondromalacia patella.

The examiner is also requested to opine whether any arthritis of the right or left knee had become disabling to a compensable degree within one year of separation from active service in December 1990 or during the period between December 1989 and March 1990. 

The examiner is also directed to provide an opinion as to whether it is at least as likely as not that any left knee disability found on examination was either (a) caused by, or (b) is aggravated (permanently worsened) by a right knee disability found on examination.

In offering each of the respective opinions, the examiner must specifically acknowledge and comment on the Veteran's competent reports as to the onset and continuity of her symptoms since service.  A complete rationale for all opinions expressed must be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this Remand and to cooperate in the development of her case.  Failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


